DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-14 are pending in the application.
Claim Rejections - 35 USC § 101
Claims 1 and 8 are rejected under 35 U.S.C. 101 because they are directed toward abstract ideas without significantly more. 
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter (hereinafter referred to as the 2019 PEG).  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
	Claims 1 and 8 are directed toward apparatuses and methods and, therefore, fall within one of the four statutory categories of invention.  However, claims 1 and 8 clearly do not meet the three-prong test for patentability set forth in the 2019 PEG.
	With regard to the first prong, whether a claim recites a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s independent claims 1 and 8 are directed towards a method of simulating a driving system using software, where data from the simulation is used to give feedback about the “eco-efficiency” of the driving to the driver.   Due to the expansively broad nature of the claims, they encompass “mental processes”, i.e. estimating and comparing data which could easily be done by a human. The final result, sending an alert is still nothing more than a signal which could also be carried out by a human. 
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims 1 and 8 do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  Notably, the claims do not provide any limitations regarding a specific application or use, outside of providing a generic signal to an output device.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Rather, they are implemented using merely processors and computer readable storage.  There is no transformation or reduction of a particular article to a different state or thing.  Lastly, there are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims are implemented on processors and memories storing instruction, i.e. a computer, and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the abstract idea(s) are merely implemented on a computer.  In addition, the processor in this case does not link the use of the abstract idea(s) to a particular technological environment or field of use, much less “generally link the use…to a particular technological environment or field of use”.  Therefore, with regard to whether the abstract idea has been integrated into a practical application, the answer is clearly no.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The use of one or more computers to implement the above recited abstract idea(s), with nothing more, is a well-understood, routine and conventional activity. The “alert signal” is sent to “an output device configured to alert said user to modify their virtual speed.”, but nothing is said about what is done afterwards, nor is there any evidence that the activation of such an alert would be anything more than a “well-understood, routine, conventional activity” previously known to in the art of driving simulators. 
Thus, since claims 1 and 8 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are clearly directed toward non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over “Enhanced game mode for Eco-driving simulator” by S. Beloufa et al., hence NPL-Renault, in light of “The Effects of the Use of Serious Game in Eco-Driving Training” by H. Hrimech et al (NPL-Hrimech) as supporting document, and “Situation Awareness in Eco-Driving” by S. Thill et al., hence NPL-Thill. 
As for claim 1, NPL-Renault teaches a system for generating a speed modification alert, comprising one or more processors; and one or more memories coupled to said one or more processors, wherein the one or more memories are configured to provide the one or more processors with instructions which when executed cause the one or more processors to: (Any driving simulator would contain processors, memory, and software. For actual simulator, see Fig. 1. The speed modification alert happens with the feedback on the dashboard (Fig. 4) and the output (Fig. 5).) 
receive at a vehicle speed alert system virtual speed and position data from a driving simulator engine; ("A technical demonstrator was built in order to test interactions between SCANeR™ and KDC former tool. Each one runs on a dedicated PC and exchanging data through a network communication layer (cf. fig 2). This tool analyses driving style with data based on driver actions on vehicle. These data acquisition system is implemented via a CAN bus interface and takes into account all vehicle and engine data (pedals position, acceleration, speed, rpm, distance, etc…)." [Eco-driving analysis, 2.3])
transmit at least a portion of said virtual speed and position data from said vehicle speed alert system to a speed optimization engine; (If one judges an "eco-performance" level it is obvious to one of ordinary skill in the art that data from the user's driving is necessary to compare against an ideal and that the driving data need to be sent to the part of the system that does the comparison. (eco-performance mentioned in 2.5))
receive at said vehicle speed alert system an ideal speed profile from said speed optimization engine; ( it is obvious to one of ordinary skill in the art that o judge an "eco-performance" level an ideal is necessary to judge against for comparison and that this needs to be sent to the part of the system that does the comparison. (eco-performance mentioned in 2.5, see rules by which to measure by in 2.1)
compare at said vehicle speed alert system a user's current virtual vehicle speed to a current recommended speed in said ideal speed profile to determine whether said current virtual speed is within a [differential] from said current recommend speed; (NPL-Renault compares user activity against ideal activity and provides report.)
and in response to determining that said user's current virtual vehicle speed is outside of said [differential] from said current recommend speed, transmit an alert to an output device configured to alert said user to modify their virtual speed.  (NPL-Renault compares user activity against ideal activity and provides report on the differences. An instantaneous feed back is shown in Fig. 4 (Visual feedback on the dashboard) which provides a recommended RPM (see green area on RPM meter) NPL-Renault does not specifically identify the green band as a recommended RPM, but see NPL-Hrimech (which is discussing the same simulation device) Fig. 1 for  identification of gauges on dashboard))
NPL-Renault does not specifically teach in response to determining that said user's current virtual vehicle speed is outside of said maximum differential from said current recommend speed, transmit an alert to an output device configured to alert said user to modify their virtual speed. However, warnings provided in driving simulators under particular energy inefficient circumstances are known in the art. See Fig. 2  NPL-Thill for examples of eco-driving warnings. Also note that the existence of a “maximum differential” is known in the art. Determining which "bin" (insufficient, appropriate, too much) the value from a sensor falls in inherently requires boundaries and a "maximum differential", either of too much or too little. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have used the warning system of NPL-Thill in the simulation system of NPL-Renault. The motivation would have been to provide more feedback to the driver. 
As for claim 8, NPL-Renault, as modified, teaches a method for generating a speed modification alert, (generation of feedback on dashboard (Fig. 4) and in final report (Fig 5)) comprising: 
receiving at a processor of a computer-implemented vehicle speed alert system virtual speed and position data from a driving simulator engine; ("A technical demonstrator was built in order to test interactions between SCANeR™ and KDC former tool. Each one runs on a dedicated PC and exchanging data through a network communication layer (cf. fig 2). This tool analyses driving style with data based on driver actions on vehicle. These data acquisition system is implemented via a CAN bus interface and takes into account all vehicle and engine data (pedals position, acceleration, speed, rpm, distance, etc…)." [Eco-driving analysis, 2.3])
transmitting from said vehicle speed alert system at least a portion of said virtual speed and position data from said vehicle speed alert system to a speed optimization engine; (If one judges an "eco-performance" level it is obvious to one of ordinary skill in the art that data from the user's driving is necessary to compare against an ideal and that the driving data need to be sent to the part of the system that does the comparison. (eco-performance mentioned in 2.5))
receive at said vehicle speed alert system an ideal speed profile from said speed optimization engine; (it is obvious to one of ordinary skill in the art that to judge an "eco-performance" level an ideal is necessary to judge against for comparison and that this needs to be sent to the part of the system that does the comparison. (eco-performance mentioned in 2.5, see rules by which to measure by in 2.1)
comparing at said processor of said vehicle speed alert system a user's current virtual vehicle speed to a current recommended speed in said ideal speed profile to determine whether said current virtual speed is within a [differential] from said current recommend speed; 
(NPL-Renault compares user activity against ideal activity and provides report.)

and in response to determining that said user's current virtual vehicle speed is outside of said [differential] from said current recommend speed, transmitting from said vehicle speed alert system an alert to an output device configured to alert said user to modify their virtual speed.   (NPL-Renault compares user activity against ideal activity and provides report on the differences. An instantaneous feedback is shown in Fig. 4 (Visual feedback on the dashboard) which provides a recommended RPM (see green area on RPM meter) NPL-Renault does not specifically identify the green band as a recommended RPM, but see NPL-Hrimech (which is discussing the same simulation device) Fig. 1 for  identification of gauges on dashboard))
NPL-Renault does not specifically teach in response to determining that said user's current virtual vehicle speed is outside of said maximum differential from said current recommend speed, transmit an alert to an output device configured to alert said user to modify their virtual speed. However, warnings provided in driving simulators under particular energy inefficient circumstances are known in the art. See Fig. 2  NPL-Thill for examples of eco-driving warnings. Also note that the existence of a “maximum differential” is known in the art. Determining which "bin" (insufficient, appropriate, too much) the value from a sensor falls in inherently requires boundaries and a "maximum differential", either of too much or too little. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have used the warning system of NPL-Thill in the simulation system of NPL-Renault. The motivation would have been to provide more feedback to the driver. 


Claims 2-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-Renault, as modified by NPL-Hrimech and by NPL-Thill as applied to claims 1 and 8 above, and further in view of “Simulateur Eco conduit Ville” (YouTube video showing simulation of city driving, hence NPL-Renault-city-eco)
As for claim 2, NPL-Renault does not specifically state that Renault’s Eco simulator works by wherein said virtual speed and position data received from said driving simulator engine further comprises data indicative of a virtual speed of the user's vehicle, a position of the user's vehicle in a virtual environment, a distance of the user's vehicle from an intersection, a traffic signal status of a virtual traffic signal in the intersection, and a remaining time for changing the traffic signal phase. However, NPL-Renault-city-eco shows an episode of Renault’s Eco simulation system, with the vehicle driving around within a simulated landscape coming up to a traffic light, waiting until the simulated light turns green, then moving on. See NPL-Renault-city-eco: Renault Eco simulator showing driving through a city landscape and with coming up to a traffic light which goes through its cycle: 1:08-1:23.  System showing feedback for driver on energy efficiency: 3:37-3:46. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have combined the information concerning the simulation as shown in NPL-Renault-city-eco with NPL-Renault, since they both involve the same virtual vehicle. 
As for claim 9, the same argument holds as for claim 2. 
As for claim 3, NPL-Renault, as modified, does not specifically teach wherein said vehicle speed alert system is further configured to receive said virtual speed and position data from said driving simulator engine at a frequency of once every 0.1 seconds.  However, this would be known to one of ordinary skill in the art. Driving simulators require feedback from driver in order to react in accordance with the driver's movements and provide a realistic experience. For driving simulations, the frequency of updates are always a trade-off between realism and amount of data which needs to be transmitted. 0.1 seconds is just as good as any.  There is nothing provided in the specification as to why exactly 0.1 seconds is chosen as the interval, or as to what problem is being solved for which a 0.1 frequency rate is the only possible solution.
As for claim 10, the same argument holds as for claim 3.
As for claim 4,  NPL-Renault, as modified, teaches wherein said at least a portion of said virtual speed and position data transmitted to said speed optimization engine further comprises at least said data indicative of the distance of the user's vehicle from an intersection, the traffic signal status of a virtual traffic signal in the intersection, and the remaining time for changing the traffic signal phase.  (NPL-Renault-city-eco: Renault Eco simulator showing driving through a city landscape and with coming up to a traffic light which goes through its cycle: 1:08-1:23.  System showing feedback for driver on energy efficiency: 3:37-3:46).
As for claim 11, the same argument holds as for claim 4.
As for claim 5, NPL-Renault, as modified, does not specifically teach wherein said vehicle speed alert system is further configured to receive said ideal speed profile from said speed optimization engine at a frequency of once every 0.1 seconds.  However, this would be known to one of ordinary skill in the art. Driving simulators require feedback from driver in order to react in accordance with the driver's movements and provide a realistic experience. For driving simulations, the frequency of updates (whether of the actual driver actions or of an ideal speed profile) are always a trade-off between realism and amount of data which needs to be transmitted. 0.1 seconds is just as good as any.  There is nothing provided in the specification as to why exactly 0.1 seconds is chosen as the interval, or as to what problem is being solved for which a 0.1 frequency rate is the only possible solution.
As for claim 12, the same argument holds as for claim 5.

Claims 6,7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-Renault, as modified by NPL-Hrimech, and as modified by NPL-Thill as applied to claims 1 and 8 above, and further in view of “Interface design considerations for an in-vehicle eco-driving assistance system” by A. Jamson et al., hence NPL-Jamson.
As for claim 6, NPL-Renault, as modified, does not specifically teach wherein said output device further comprises a speaker configured to announce an audio message to the user comprising a direction to modify the virtual speed of their vehicle.   However, NPL-Jamson teaches wherein said output device further comprises a speaker configured to announce an audio message to the user comprising a direction to modify the virtual speed of their vehicle. ("2.3.1.4. Complementary audio. Each of the three visual displays described above were presented both with and without accompanying, complementary, directional audio alerts. A predominantly low frequency (512 Hz) tone indicated insufficient accelerator depression and a high frequency chime (predominantly at 1770 Hz) indicated excessive accelerator depression. This selection was made based on pilot work, to ensure that the two tones were easily distinguishable during background engine noise. The auditory component was included, to test whether the potential benefits of this presentation method outweigh costs such as driver annoyance or frustration (Adell et al., 2008).")
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have combined together the audio warning of NPL-Jamson in with the simulation system of NPL-Renault, as modified.  The motivation would have been to provide further effective warning, as mentioned by NPL-Jamson (Fig. 8).
As for claim 13, the same argument holds as for claim 6. 
As for claim 7, NPL-Renault, as modified, teaches wherein said output device further comprises a display configured to display a visual message to the user comprising a direction to modify the virtual speed of their vehicle.  (NPL-Renault doesn't specifically indicate a direction to modify, but NPL-Thill shows virtual warnings (Figs 1, 2 red light); also found in Figs. 1-3 of NPL-Jamson. See NPL-Jamson for analysis of efficiency of different warning messages (Figs 1-3) on driving behavior.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have combined together the visual warning of NPL-Jamson in with the simulation system of NPL-Renault, as modified.  The motivation would be to provide a more aggressive warning to the driver. 
As for claim 14, the same argument holds as for claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/               Examiner, Art Unit 3661                                                                                                                                                                                         
/SZE-HON KONG/Primary Examiner, Art Unit 3661